MEMO ENDORSED
                               SANTAMARINA & ASSOCIATES
                                           ATTORNEYS AT LAW
                                        260 MADISON AVENUE, 17TH FL.
                                         NEW YORK, NEW YORK 10016
 GIL SANTAMARINA, Esq.
                                                                           TELEPHONE:         212-965-1678
 ALINA LEVINA, Esq.                                                        FACSIMILE:         212-537-0012
 KACY POPYER, Esq.                                                         EMAIL: info@santamarinalaw.com
 RACHEL L. ALBINDER, Esq.                                                  WEBSITE: www.santamarinalaw.com
 MICHAEL A. BARNETT, Esq., OF COUNSEL

 TARA BONILLA, OFFICE MANAGER & TRANSFER AGENT
 ASHLEYMARIE VALERIO, PARALEGAL
                                                                           January 21, 2020

The Honorable Katherine Polk Failla, U.S.D.J.
United State District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
Failla_NYSDChambers@nysd.uscourts.gov

                               Re: Robert Onieal v. Christopher Onieal
                                   Civil Action No.: 1:19-CV-07789 (KPF)

Dear Judge Polk Failla:

        This office represents the plaintiff Robert Onieal in the above referenced matter. This letter
is written to request an adjournment sine die of the Pretrial Conference scheduled for January 22,
2020 (previously adjourned from November 22, 2019). A copy of the Order adjourning the
conference from November to January 22, 2020 is attached hereto for the court’s convenience.

        Defendant is in default, not having appeared in this action. To that end, Plaintiff requested,
and the clerk of this Court issued, a Certificate of Default granting Plaintiff leave to move for a
default judgment against the Defendant. A copy of the Certificate of Default signed December 27,
2019 is also attached hereto for the court’s convenience.

        Since the Certificate Default was issued, Plaintiff and Defendant have been discussing
settlement. If an agreement to settle is reached by the January 30 deadline imposed by Plaintiff,
this case will be settled. However, in the event that no settlement is reached by that date, Plaintiff
plans to move shortly thereafter for a default judgment. Thus, either way, the case will be settled
or a motion for a default judgment will be filed in the upcoming weeks thereby rendering moot the
conference scheduled for January 22 2020.

       Given the forgoing, Plaintiff respectfully requests that the Court grant the instant
application.

                                                                           Very truly yours,

                                                                           Gil Santamarina
Application GRANTED. The initial pretrial conference previously
scheduled for January 22, 2020 is hereby ADJOURNED sine die.



Dated: January 21, 2020         SO ORDERED.
       New York, New York



                                HON. KATHERINE POLK FAILLA
                                UNITED STATES DISTRICT JUDGE
